  Case 20-15322       Doc 13   Filed 08/19/20 Entered 08/20/20 08:48:43              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     20-15322
REGINALD REDMOND                             )
                                             )                Chapter: 13
                                             )
                                                              Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                           ORDER IMPOSING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:


       IT IS HEREBY ORDERED
A. That the automatic stay is hereby imposed as to all creditors pursuant to §362(c)(4).




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: August 19, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
